Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 5, line 14 through page 6, line 13; page 7, lines 10 -29; and page 8, line 8 through page 9, line 16, filed 21 September 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-2 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Alyea et al. (US 20180205112) has been withdrawn; the rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948) has been withdrawn; the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948) as applied to claim 3 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation) has been withdrawn; the rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation) has been withdrawn; the rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of WO 2020022205 (hereafter WO ‘205) using Mimura et al. (US 20210143472) as translation has been withdrawn; the rejection of claim 14-16, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of Skotheim et al. (US 20100104948) has been withdrawn; the rejection of claim 17-18 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of Skotheim et al. (US 20100104948) as applied to claim 14 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 21 September 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1-2 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Thomas-Alyea et al. (US 20180205112) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948) has been withdrawn in view of Applicants’ Amendment.
5.	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948) as applied to claim 3 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation) has been withdrawn in view of Applicants’ Amendment.
6.	The rejection of claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation) has been withdrawn in view of Applicants’ Amendment.
7.	The rejection of claims 12 and 13 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) as applied to claim 1 above, and further in view of WO 2020022205 (hereafter WO ‘205) using Mimura et al. (US 20210143472) as translation has been withdrawn in view of Applicants’ Amendment.
8.	The rejection of claim 14-16, 19 and 20 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of Skotheim et al. (US 20100104948) has been withdrawn in view of Applicants’ Amendment.
9.	The rejection of claim 17-18 under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of Skotheim et al. (US 20100104948) as applied to claim 14 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation) has been withdrawn in view of Applicants’ Amendment.

Double Patenting
10.	The provisional rejection of claims 1-20 under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/239,307(reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Double Patenting
11.	Claims 1-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-13 of copending Application No. 17/239,307(reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
12.	Claims 14-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14-18 of copending Application No. (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
13.	Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 4 and 12 of copending Application No. 17/239,307 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed toward a solid ion conductive layer comprising a foamed matrix including a halide-based material and an organic material, whereas the copending Application is directed toward a solid ion conductive layer comprising a foamed matrix including a halide-based material and an organic material, wherein the organic material is at a content of at least 0.5 vol. % and at most 50 vol. % for a total volume of the solid ion conductive layer.
However, given that the instant claim is broader in scope than that of the copending Application, the instant claim would obvious encompass a vol. % similar to that instantly recited,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) in view of Kubo et al. (US 20210269323), and further in view of CN110498995 (hereafter CN ‘995).
Claim 1:	Thomas-Alyea et al. disclose a solid ion conductive layer (abstract which discloses a solid electrolyte having ion conductivity), comprising a halide-based material (paragraph [0030]. See also entire document.
Thomas-Alyea et al. do not disclose that the solid ion conductive material comprises ammonium halide complexed with the halide-based material.
Kubo et al. disclose a solid ion conductive material comprising ammonium halide (ammonium metal halide) complexed with the halide-based material (LiZ, where Z is as least one of Cl, Br, I, F)(abstract, paragraphs [0135]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid ion conductive layer of Thomas-Alyea et al. by incorporating the ammonium halide complexed with the halide-based material of Kubo et al.
One having ordinary skill in the art would have been motivated to make the modification to provide solid electrolyte material that would have provided a high lithium ion conductivity, thus improving the performance of the battery.
The Thomas-Alyea et al. combination does not disclose a foamed matrix (i.e. a micro-foamed polymer solid electrolyte membrane matrix. 
CN ‘995 discloses a foamed matrix (i.e. a micro-polymer solid polymer membrane matrix (paragraph [0002]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid ion conductive layer of the Thomas-Alyea et al. combination to comprise a foamed matrix, as taught by CN ‘995.
One having ordinary skill in the art would have been motivated to make the modification to provide a micro-foamed polymer solid electrolyte that would have provided improved electrical conductivity, strength and thermal stability of polymer electrolytes, thereby improving the comprehensive properties of polymer electrolytes (paragraph [0008]).
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Thomas-Alyea et al. further disclose that the foamed matrix comprises an organic material (e.g., a polymer as per paragraph [0026]), wherein the organic material is at a content of at least 0.5 vol% and at most 50 vol% for a total volume of the solid ion conductive layer (paragraph [0023] discloses “For example, the electrolyte can comprise a first region comprising the first solid electrolyte and a second region comprising the second solid electrolyte.  The volume fraction of the first solid electrolyte in the first region can be 0.2 to 0.95, based on the total volume of the first region.  The volume fraction of the second solid electrolyte in the second 
region can be 0.1 to 0.5, based on the total volume of the second region”.
Claim 8:	The rejection of claim 8 is as set forth above in claim 1 wherein Thomas-Alyea et al. further disclose that the foamed matrix comprises an organic material including a polymer, wherein the polymer has an HLB number of at most 10, Reactivity Value of at most 20%, or a combination thereof (paragraph [0050] disclose the same polymers (binder) as those instantly disclose as having an HLB number of at most 10, Reactivity Value of at most 20%.
	Claim 9:	The rejection of claim 9 is as set forth above in claim 1 wherein Thomas-Alyea et al. further disclose that the foamed matrix comprises an organic material including a polymer including polyurethane, poly(ethylene), poly(ethylene oxide), or a combination thereof (paragraphs [0125] and [0131]).
	Claim 10:	The rejection of claim 10 is as set forth above in claim 1 wherein Thomas-Alyea et al. further disclose that the solid ion conductive layer comprises a total porosity of at least 30 vol% and at most 95 vol% for a total volume of the solid ion conductive layer (paragraph [0023].
	Claim 11:	The rejection of claim 11 is as set forth above in claim 1 wherein Thomas-Alyea et al. further disclose that the foamed matrix comprises a porosity including pores having an average pore size of at least 0.1 microns and at most 50 microns (3.8 microns as per paragraph [0093]).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) in view of Kubo et al. (US 20210269323), and further in view of CN110498995 (hereafter CN ‘995) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948).
Thomas-Alyea et al., Kubo et al. and CN ‘995 are as applied, argued, and disclosed above, and incorporated herein.
Claims 3 and 4:	The Thomas-Alyea et al. combination does not disclose that the foamed matrix comprises a polymer including siloxane (claim 3), and that the foamed matrix comprises polydimethylsiloxane or polyvinyl chloride (claim 4).
Skotheim et al. disclose an ionic conductive layer comprising siloxane (claim 3), or that polydimethylsiloxane (i.e. a siloxane)(paragraph [0179])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified solid ion conductive layer of the Thomas-Alyea et al. combination by incorporating the polymer of Skotheim et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide cells that would have exhibited long cycle life, high lithium cycling efficiency, and high energy density (paragraph [0008]).

18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) in view of Kubo et al. (US 20210269323), and further in view of CN110498995 (hereafter CN ‘995) as applied to claim 1 above, and further in view of Skotheim et al. (US 20100104948) as applied to claim 3 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation).
Thomas-Alyea et al., Kubo et al., CN ‘995, Skotheim et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 5:	The Thomas-Alyea et al. combination does not disclose platinum embedded within the foamed matrix.
WO ‘547 discloses a solid electrolyte comprising platinum (see Lee et al., paragraph [0013]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam matrix of Thomas-Alyea et al. combination by incorporating the platinum of WO ‘547 such that the platinum is embedded in the foam matrix of Thomas-Alyea et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an inhibiting layer comprising an inhibiting material that would have been capable of inhibiting growth of lithium dendrite, thus preventing an electrical short-circuit caused by dendrite growth effectively (paragraph [0023]).

19.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) in view of Kubo et al. (US 20210269323), and further in view of CN110498995 (hereafter CN ‘995) as applied to claim 1 above, and further in view of WO2019240547 (hereafter WO ‘547) using Lee et al. (US 20210367263 as translation)
Thomas-Alyea et al., Kubo et al. and CN ‘995 are as applied, argued, and disclosed above, and incorporated herein.
Claims 6 and 7:	The Thomas-Alyea et al. combination does not disclose at least 10 ppm to at most 1 wt.% of Pt for the total weight of the foamed matrix (claim 6), and that the ion conductive layer comprises an inert metal embedded in the foamed matrix (claim 7).
WO ‘547 discloses at least 10 ppm to at most 1 wt.% of Pt for the total weight of the foamed matrix (claim 6), and that the ion conductive layer comprises an inert metal (claim 7)(e.g., see Lee et al., paragraph [0013] which discloses Pt(+2), Pt (+4)(claim 7).
	WO ‘547 discloses “…In addition, the inhibiting material may be used in an amount of 0-50 wt % based on 100 wt % of the solid electrolyte layer.  Within the above-defined range, the content of the inhibiting material in the solid electrolyte layer may be 40 wt % or less, 30 wt % or less, 20 wt % or less, or 10 wt % or less”. (paragraph [0075].
It would have been within the skill of one having ordinary skill in the art before the effective filing date of the claimed invention to have determined an effective amount of a dendrite growth-inhibiting material (e.g., Pt), including that claimed, capable of delaying/inhibiting growth of lithium dendrites, thus preventing an electrical short-circuit (abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam matrix of the Thomas-Alyea et al. combination by incorporating the platinum of Lee et al such that the platinum is embedded in the foam matrix of Thomas-Alyea et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an inhibiting layer comprising an inhibiting material that would have been capable of inhibiting growth of lithium dendrite, thus preventing an electrical short-circuit caused by dendrite growth effectively (paragraph [0023]).

20.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) in view of Kubo et al. (US 20210269323), and further in view of CN110498995 (hereafter CN ‘995) as applied to claim 1 above, and further in view of WO 2020022205 (hereafter WO ‘205) using Mimura et al. (US 20210143472) as translation.
Thomas-Alyea et al., Kubo et al. and CN ‘995 are as applied, argued, and disclosed above, and incorporated herein.
Claim 12:	The Thomas-Alyea et al. combination does not disclose that the halide-based material is represented by formula M3-δ(Mek+)1X3-δ+k*f, wherein -3≤δ<3, 0≤f≤1, k is a valence of Me, 2≤k≤6, M includes an alkali metal element including Li, Me includes a metal element that is different from M, and X includes a halogen.
WO ‘205 discloses a halide-based inorganic solid electrolyte that is not particularly limited, and that examples include Li3YBR6 and Li3YCl6 (see Mimura et al., paragraph [0120]-[0122}, which are the same as those instantly disclosed in paragraph [0031]). See also entire document.
Thus, WO ‘205 discloses a halide-based material represented by formula M3-δ(Mek+)1X3-δ+k*f, wherein -3≤δ<3, 0≤f≤1, k is a valence of Me, 2≤k≤6, M includes an alkali metal element including Li, Me includes a metal element that is different from M, and X includes a halogen.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halide-based material of the Thomas-Alyea et al. combination by incorporating the halide-based material of WO ‘205.
	One having ordinary skill in the art would have been motivated to make the modification to provide a solid electrolyte that would have had excellent dispersibility, thus realizing excellent battery performance (paragraph [0008]).

21.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 20180205112) in view of CN110498995 (hereafter CN ‘995), and further in view of WO 2020022205 (hereafter WO ‘205) using Mimura et al. (US 20210143472) as translation, and further Skotheim et al. (US 20100104948).
	Claim 13:	Thomas-Alyea et al. disclose a solid ion conductive layer (abstract which discloses a solid electrolyte having ion conductivity), comprising a halide-based material (paragraph [0030] and an organic material (e.g. a polymer as per paragraph [0026[). See also entire document.
 Thomas-Alyea et al. do not disclose a foamed matrix (i.e. a micro-foamed polymer solid electrolyte membrane matrix. 
CN ‘995 discloses a foamed matrix (i.e. a micro-polymer solid polymer membrane matrix (paragraph [0002]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid ion conductive layer of Thomas-Alyea et al. to comprise a foamed matrix, as taught by CN ‘995.
One having ordinary skill in the art would have been motivated to make the modification to provide a micro-foamed polymer solid electrolyte that would have provided improved electrical conductivity, strength and thermal stability of polymer electrolytes, thereby improving the comprehensive properties of polymer electrolytes (paragraph [0008]).
The Thomas-Alyea combination does not disclose that that the halide-based material is represented by formula M3-δ(Mek+)1X3-δ+k*f, wherein -3≤δ<3, 0≤f≤1, k is a valence of Me, 2≤k≤6, M includes an alkali metal element including Li, Me includes a metal element that is different from M, and X includes a halogen.
WO ‘205 discloses a halide-based inorganic solid electrolyte that is not particularly limited, and that examples include Li3YBR6 and Li3YCl6 (see Mimura et al., paragraph [0120]-[0122}, which are the same as those instantly disclosed in paragraph [0031]). See also entire document.
Thus, WO ‘205 discloses a halide-based material represented by formula M3-δ(Mek+)1X3-δ+k*f, wherein -3≤δ<3, 0≤f≤1, k is a valence of Me, 2≤k≤6, M includes an alkali metal element including Li, Me includes a metal element that is different from M, and X includes a halogen.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the halide-based material of the Thomas-Alyea et al. combination by incorporating the halide-based material of WO ‘205.
	One having ordinary skill in the art would have been motivated to make the modification to provide a solid electrolyte that would have had excellent dispersibility, thus realizing excellent battery performance (paragraph [0008]).
The Thomas-Alyea et al. combination does not disclose that the foamed matrix comprises polydimethylsiloxane or polyvinyl chloride.
Skotheim et al. disclose an ionic conductive layer comprising polydimethylsiloxane (i.e. a siloxane)(paragraph [0179])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified solid ion conductive layer of the Thomas-Alyea et al. combination by incorporating the siloxane of Skotheim et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide cells that would have exhibited long cycle life, high lithium cycling efficiency, and high energy density (paragraph [0008]).

22.	Claim 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of CN110498995 (hereafter CN ‘995), and further in view of Skotheim et al. (US 20100104948), and further in view of WO 2020022205 (hereafter WO ‘205) using Mimura et al. (US 20210143472) as translation
Claims 14: Thomas-Alyea et al. disclose a solid ion conductive layer (abstract which discloses a solid electrolyte having ion conductivity) and an electrolyte material comprising a halide-based material comprising a halide-based material (paragraph [0030]. See also entire document.
Thomas-Alyea et al. do not disclose a foamed matrix and an electrolyte embedded in the foam matrix.
CN ‘995 discloses a foamed matrix (i.e. a micro-polymer solid polymer membrane matrix (paragraph [0002]) and an electrolyte embedded in the foam matrix (paragraph [0021]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid ion conductive layer of Thomas-Alyea et al. to comprise a foamed matrix with an electrolyte embedded therein, as taught by CN ‘995.
One having ordinary skill in the art would have been motivated to make the modification to provide a micro-foamed polymer solid electrolyte that would have provided improved electrical conductivity, strength and thermal stability of polymer electrolytes, thereby improving the comprehensive properties of polymer electrolytes (paragraph [0008]).
The Thomas-Alyea et al. combination does not disclose that the foamed matrix comprises a polymer including siloxane.
Skotheim et al. disclose an ionic conductive layer comprising a polymer including a siloxane (paragraph [0179])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified solid ion conductive layer of the Thomas-Alyea et al. combination by incorporating the polymer of Skotheim et al. 
One having ordinary skill in the art would have been motivated to make the modification to provide cells that would have exhibited long cycle life, high lithium cycling efficiency, and high energy density (paragraph [0008]).
The Thomas-Alyea et al. combination does not disclose Pt embedded in the foam matrix.
WO ‘547 discloses a solid electrolyte comprising Pt, (e.g., see Lee et al., paragraph [0013] which discloses Pt(+2), Pt (+4). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foam matrix of Thomas-Alyea et al. combination by incorporating the platinum of Lee et al such that the platinum is embedded in the foam matrix of Thomas-Alyea et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an inhibiting layer comprising an inhibiting material that would have been capable of inhibiting growth of lithium dendrite, thus preventing an electrical short-circuit caused by dendrite growth effectively (paragraph [0023]).
Claim 15 and 16: 	The rejection of claims 15 and 16 are set forth above in claim 14 wherein Skotheim et al. further disclose an ionic conductive layer comprises polydimethylsiloxane (i.e. a siloxane) (paragraph [0179]), and that that the polymer comprises vinyl-terminated polydimethylsiloxane, hydride functional siloxanes, methylhydrosiloxane-dimethylsiloxane copolymer, or a combination thereof (paragraph [0179] discloses solid polymer electrolytes include, but are not limited to, polysiloxanes, derviatives of the foregoing, crosslinked and network structure of the foregoing, which has been construed as rendering obvious the recited polymers).
Claim 19:	The rejection of claim 19 is as set forth above in claim 14 wherein Thomas-Alyea et al. disclose that the foamed matrix comprises a porosity
including pores having an average pore size of at least 0.1 microns and at most 50 microns (3.8 microns as per paragraph [0093]).
	Claim 20:	The rejection of claim 20 is as set forth above I claim 14 wherein Thomas-Alyea et al. further disclose that the solid ion conductive layer comprises lithium metal dispersed in the foamed matrix (paragraphs [0026]00029]).

23.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Alyea et al. (US 2018/0205112) in view of CN110498995 (hereafter CN ‘995), and further in view of Skotheim et al. (US 20100104948), and further in view of WO 2020022205 (hereafter WO ‘205) using Mimura et al. (US 20210143472) as translation as applied to claim 14, and further in view of Kubo et al. (US 20210269323).
	Thomas-Alyea et al., CN ‘995, Skotheim et al., WO ‘205 are as applied, argued and disclosed above, and incorporated herein.
	Claim 17:	The Thomas-Alyea et al. combination does not disclose that the electrolyte material comprises ammonium halide complexed with the halide-based material.
Kubo et al. disclose a solid ion conductive material comprising ammonium halide (ammonium metal halide) complexed with the halide-based material (LiZ, where Z is as least one of Cl, Br, I, F)(abstract, paragraphs [0135]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid ion conductive layer of Thomas-Alyea et al. by incorporating the ammonium halide complexed with the halide-based material of Kubo et al.
One having ordinary skill in the art would have been motivated to make the modification to provide solid electrolyte material that would have provided a high lithium ion conductivity, thus improving the performance of the battery.

Examiner Correspondence
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729